DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Pierce on 06/01/2022.

The application has been amended as follows:
17. (Currently Amended) A delivery system comprising: 
a) a sheath; 
b) a retrieval capsule;     
c) a press-fit retrieval pin that is press-fit within the retrieval capsule; 
d) a retrieval wire having a proximal end and a distal end, wherein one of the retrieval capsule and the press-fit retrieval pin is attached to the sheath, and the other one of the retrieval capsule and the press-fit retrieval pin is attached to the distal end of the retrieval wire, the proximal end of the retrieval wire being available to a user of the system, wherein pulling the retrieval wire by the user causes movement of the sheath;
e) at least one tubular branch body, the at least one tubular branch body including a proximal stented portion and a distal stented portion, a tubular branch body flexible portion linking the proximal stented portion and the distal stented portion, and a tubular branch body access branch extending laterally from the tubular branch body flexible portion, and wherein the sheath confines at least a portion of the at least one tubular branch body and is removable from the at least one tubular branch body by pulling the retrieval wire; and
f) an endoprosthetic device, the endoprosthetic device including a tubular main body having a proximal portion, a distal portion and a flexible portion linking the proximal portion and the distal portion, the endoprosthetic device further including at least one docking branch of adjustable length extending laterally from the tubular main body, wherein the at least one docking branch of the endoprosthetic device is mateable with the proximal stented portion of the tubular branch body to thereby form a vascular graft modular assembly, and at least one tubular body access branch extending laterally from the tubular main body.

1. (Cancelled).


3. (Currently Amended) The delivery system of claim 17, wherein at least one of the proximal portion and the distal portion of the tubular main body includes a stent.

4. (Currently Amended) The delivery system of claim 17, wherein the proximal portion and the distal portion of the tubular main body each include a stent.

5. (Currently Amended) The delivery system of claim 17, wherein at least a portion of the at least one docking branch includes a crimped fabric.

7. (Currently Amended) The delivery system of claim 17, wherein the at least one adjustable length docking branch has a length that includes a series of sections, each section having a tab that can be gripped by the user.

8. (Currently Amended) The delivery system of claim 17, wherein the at least one adjustable length docking branch has a length that includes a series of sections, each section having a loop that can be gripped by the user.

10. (Currently Amended) The delivery system of claim 17, wherein the endoprosthesis device further includes at least one auxiliary branch extending from the tubular main body.

14. (Currently Amended) The delivery system of claim 17, wherein the at least one tubular branch body is a plurality of tubular branch bodies, the at least one docking branch of the endoprosthetic device is a plurality of docking branches, and wherein the plurality of tubular branch bodies are mateable with the plurality of docking branches of the endoprosthetic device.
15. (Currently Amended) The delivery system of claim 14, wherein the endoprosthetic device includes at least four of the docking branches and the vascular graft modular assembly includes at least four of the tubular branch bodies. 
Allowable Subject Matter
Claims 3 – 11, 14 – 15, and 17 – 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose or make obvious a delivery system for a vascular graft modular assembly comprising a sheath for confining a tubular branch body, a retrieval capsule, a press-fit retrieval pin, and a retrieval wire; the system further comprising an endoprosthetic device, wherein the endoprosthetic device comprises a docking branch, where the tubular branch body is received within a docking branch of the endoprosthetic device.
The closest prior art, Bashiri (cited above), teaches the sheath for confining a tubular branch body, the retrieval capsule, a press-fit pin, and the retrieval wire. However, Bashiri does not disclose or make obvious the endoprosthetic device, whereby the tubular branch body is received within the endoprosthetic device. It would not have been obvious nor is there any motivation to modify Bashiri to include the endoprosthetic device, because Bashiri already teaches a prosthetic device (the stent), and to add another endoprosthesis would render the device of Bashiri inoperable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771